Citation Nr: 0922345	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-05 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for a nasal disorder, 
described as a sinus disorder, to include as due to an 
undiagnosed illness.
 
2.  Entitlement to service connection for a headache disorder 
secondary to a nasal disorder, to include as due to an 
undiagnosed illness.
 
3.  Entitlement to service connection for a right ankle 
disorder.
 
 
REPRESENTATION
 
Appellant represented by: The American Legion
 

 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
 
INTRODUCTION
 
The Veteran had active duty service from January 1991 to 
January 1995. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Winston-Salem , North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  
 
The record shows that the issues of entitlement to service 
connection for right leg varicose veins, a lumbosacral 
strain, status post surgical pin placement for slipped 
capital femoral epiphysis of the hips bilaterally, dizziness, 
and fatigue, each to include due to an undiagnosed illness 
were denied in a February 2006 rating decision.  The Veteran, 
however, did not thereafter perfect an appeal in a timely 
manner.  Hence, these issues are not before the Board.  
 
 
FINDINGS OF FACT
 
1. The Veteran is a Persian Gulf Veteran.
 
2. The Veteran's nasal disorder and headaches have been 
attributed to allergic rhinitis, a known clinical diagnosis 
and not to an unknown illness, and they are not otherwise 
shown to be related to active duty service.
 
3. A chronic right ankle disorder was not demonstrated 
inservice, and such a disorder is not shown to be related to 
service.  
 
 
CONCLUSIONS OF LAW
 
1.  The Veteran's nasal disorder was not incurred or 
aggravated in service, and is not due to an undiagnosed 
illness. 38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008). 
 
2.  A headache disorder was not incurred or aggravated in 
service, and is not due to an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§  3.102, 3.159, 3.303, 3.317. 
 
2.  A right ankle disorder was not incurred or aggravated in 
service. 38 U.S.C.A. §§  1110, 1111, 1112, 1113, 1131, 1153, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2008)
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in October 2003, 
August 2005 and March 2006 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  The claims were readjudicated in the 
April 2007 supplemental statement of the case.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  There is not a scintilla of evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.
 
The Board has reviewed all of the evidence in the Veteran's 
claims files that includes his written contentions, service 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Criteria
 
In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. § 
3.303(b).
 
A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).
 
VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004). The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."
 
Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained of 
condition was not noted on entrance into service). This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.
 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. See 38 U.S.C.A. §  1153; 38 C.F.R. §§ 
3.304, 3.306(b).
 
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
The occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).
 
Section 1117 of Title 38, United States Code, authorizes VA 
to compensate any Persian Gulf Veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War. In establishing the presumptive period, the 
Secretary was to review any credible scientific or medical 
evidence, the historical treatment afforded other diseases 
for which service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
Veterans.
 
Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.
 
The law defines a qualifying chronic disability as that which 
results from an undiagnosed illness, a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome), or any diagnosed 
illness that VA determines in regulations warrants a 
presumption of service connection. 38 U.S.C.A. § 1117. This 
statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi- 
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.
 
VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 C.F.R. § 3.317.
 
For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic. The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.
 
Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
Veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the Veteran's own 
willful misconduct or the abuse of alcohol or drugs. Id.
 
The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War Veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. These changes in law were effective 
on March 1, 2002.
 
A. Service connection for nasal and headache disorders, to 
include as due to an undiagnosed illness.
 
The Veteran served on active duty after Desert Storm.  He did 
serve in the Persian Gulf in 1993.  He asserts that his 
claimed headaches and sinus condition began in December 1992. 
See VA Form 21-526, dated in October 2003.
 
The Veteran's service medical records are negative for 
complaints, findings, or diagnoses pertaining to the claimed 
disorders.
 
A statement dated October 2003 from Sam S. Bang, D.O., noted 
he had seen the Veteran three times since September 2003 for 
sinusitis.  
 
At a January 2006 VA examination the claims file was 
reviewed.  The examiner noted that the Veteran referred to a 
sinus problem.  On further discussion it was noted that the 
Veteran was really complaining of frequent nasal congestion 
with sneezing and frequent watering and itching of the eyes.  
This occurred mainly in the spring and fall, but he had some 
symptoms all year around.  He alleged that the condition 
began during "Desert Storm and Desert Shield."  He reported 
running in the evening and night when trucks sprayed 
insecticides, inhaling the insecticides and developing nasal 
irritation and shortness of breath.  He also reports having 
symptoms of allergic rhinitis since. The examiner noted the 
Veteran was not on any sinus medications and had no history 
of nasal or sinus surgery.  There  was no history to suggest 
chronic sinusitis. The Veteran reported having headaches one 
to three times monthly for which he took medications and the 
headaches were usually gone in 45 minutes to an hour.  He 
rarely had to lay down with the headaches. He had no 
definitive allergies, but it was suggested that he had 
allergies to pollen in the spring and fall.  The diagnosis 
was allergic rhinitis.  No acute or chronic rhinitis found.
 
The service medical records are devoid of any pertinent 
findings relating to either headaches or a sinus condition. 
While the appellant claims that these symptoms are due to an 
undiagnosed illness the Veteran's headaches and sinus 
symptoms and complaints have been attributed to a known 
clinical diagnosis, i.e., allergic rhinitis. Additionally, 
neither a nasal nor a headache disorder have been shown by 
competent evidence to be otherwise related to active duty 
service. Thus, entitlement to service connection for a nasal 
disorder described as a sinus disorder and a headache 
disorder secondary to a sinus disorder condition based on 
undiagnosed illness is denied.  Without competent evidence 
linking either a current sinus disorder or a headache 
disorder secondary to a sinus condition to service, service 
connection on a direct basis is not warranted. 38 C.F.R. §§ 
3.303, 3.317.
 
B- Service connection for a right ankle disorder.
 
A May 1990 enlistment examination notes that prior to service 
entrance the Veteran suffered a fractured ankle and was 
casted for between 6 to 8 weeks. He subsequently fully 
recovered.  At enlistment his lower extremities were 
clinically evaluated as normal.
 
During service the Veteran did not complain of any right 
ankle disorder or receive any right ankle or leg treatment.
 
The Veteran filed his claim in October 2003, stating that he 
currently had a right leg condition from his knee to his 
ankle.
 
A January 2006 VA orthopedic examiner noted that the Veteran 
reported that he sprained his right ankle prior to service in 
1990 while playing football.  He was treated at the time with 
pain medication.  Notably, he did not seek medical attention 
during service, but reported experiencing occasional right 
ankle pain since the football injury especially after 
running.  Following the 2006 examination the diagnosis was 
status post right ankle sprain.  The examiner noted that 
the Veteran complained of pain after running.  So his ankle 
pain is at least as likely as no aggravated by the military 
service.
 
While the Veteran reported a history of a right ankle 
fracture at enlistment physical examination revealed no 
abnormality.  Hence, he is entitled to the presumption of 
soundness.  Significantly, however, while the Veteran told 
the VA examiner that he suffered from chronic right ankle 
pain inservice and since, the contemporaneous medical 
evidence shows no documented inservice complaints, findings 
or diagnoses.  Indeed, between the Veteran's service 
discharge in 1995 and his 2003 claim, there is no medical 
evidence corroborating his report of chronic right ankle pain 
and disability since service.  While the Veteran is competent 
to state that he had ankle pain in service, the claim of 
chronic right ankle pain since service is not credible.  It 
belies common sense that a disorder would cause chronic pain 
for 12 years before seeking medical attention, even when that 
medical attention was available free of charge to the 
appellant as it was in-service, and even when the appellant 
sought medical care for other ailments.  Indeed, the evidence 
shows that the appellant's claim of chronic pain only began 
after he filed a claim for monetary benefits with VA.  That 
fact raises grave doubts about the appellant's credibility.  
Accordingly, because the VA medical opinion was based on a 
history that is not credible, the Board assigns no probative 
value to it, and finds that the preponderance of the evidence 
is against granting entitlement to service connection for a 
right ankle disorder.  Smply put, the Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet.App. 177 (1993); 
Swann v. Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 
Vet.App. 458 (1993); Guimond v. Brown, 6 Vet.App. 69 (1993).

In reaching the foregoing decisions the Board considered the 
doctrine of reasonable doubt, however, the preponderance of 
the evidence is against the claims. As such, the doctrine is 
not for application. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER
 
Entitlement to service connection for a nasal condition, to 
include a sinus condition, to include as due to an 
undiagnosed illness, is denied.
 
Entitlement to service connection for a headache disorder, to 
include as due to an undiagnosed illness, is denied.
 
Entitlement to service connection for a right ankle disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


